Name: Commission Regulation (EEC) No 157/85 of 22 January 1985 amending Regulation (EEC) No 2365/84 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: distributive trades;  agri-foodstuffs;  plant product
 Date Published: nan

 23 . 1 . 85 Official Journal of the European Communities No L 19/7 COMMISSION REGULATION (EEC) No 157/85 of 22 January 1985 amending Regulation (EEC) No 2365/84 laying down detailed rules for the appli ­ cation of the special measures for peas , field beans and sweet lupins 1 . In Article 17 :  the second subparagraph of paragraph 1 is replaced by the following : 'For inspection purposes the Member State may ask the authorized user to inform it in advance that products are to be received. Notice of receipt shall be given no earlier than five working days before the day of receipt and no later than the day before .'  in the first subparagraph of paragraph 4, ' referred to in Articles 14 and 17 (3) (b)' is replaced by 'referred to at (b) of Article 14 and at (b) of Article 17 (3)'. 2 . In Article 19 ( 1 ), 'seven months of the last day of the month following their entry' is replaced by 'seven months of the last day of the month of their entry'. 3 . The Annex to this Regulation is added as method No 3 of Annex III . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1032/84 (2), and in particular Article 3 (7) thereof, Whereas, as provided in Commission Regulation (EEC) No 2365/84 (3), the period preceding receipt of products during which authorized users may be required to give prior notice to the competent body of the fact that products are to be received should, in order to limit differences of user treatment between the Member States, be made of fixed duration within certain limits ; Whereas colouring using brilliant green is a satisfac ­ tory method of treating field beans for identification purposes ; whereas its use should be authorized ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2365/84 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 107, 19 . 4. 1984, p. 39 . (3) OJ No L 222, 20 . 8 . 1984, p. 26 . No L 19/8 Official Journal of the European Communities 23 . 1 . 85 ANNEX METHOD No 3 Colouring using (brilliant) green (for field beans only) 1 . Dissolve 20 grams of colouring matter of 82 to 85 % concentration of brilliant green (') in 3 litres of water. 2 . Spray the solution obtained on up to 1 000 kilograms of the product to be treated so that there are traces of colouring on at least 50 % of the grains , uniformly dispersed in the total mass . (') Green S  No EEC : E 142.